DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.
 Response to Amendment
	Claims 1-12, 14-15, and 19-23 are pending. Claims 17-18 have been canceled. Claims 1 and 20-21 have been amended. Claim 23 is new. The rejections under 35 USC 112 are withdrawn in view of the amendment in favor of new rejections. The prior art rejections are revised in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites, “wherein the textured surface of the textured, annealed substrate has a refractive index of about 1.9 to about 2.1.” For support, Applicant points to [0064], Table 1, and Fig. 9A. The three embodiments in Applicant’s disclosure, at a wavelength 633nm, record refractive indicies of 1.917, 1.960, and 2.056. Rounding the outer embodiments to 1.9 and 2.1 as a range is permissible, but reciting “about” for both 1.9 and 2.1 would include textured surfaces with refractive indicies of 1.85 to 1.9 and 2.1 to 2.149, for which Applicant has not provided an adequate written description. Claim 20 is accordingly overbroad relative to Applicant’s disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites, “wherein the textured surface of the textured, annealed substrate has a refractive index of about 1.9 to about 2.1.” The claim does not recite the wavelength. As shown in Fig. 9A, for wavelengths 400nm to 800nm, the refractive index for each of the three species examples would be outside this range, and would presumably be outside this range for wavelengths far enough outsides of the 400nm to 800nm range. By not reciting the wavelength as Applicant appears to intend in [0064], for 633nm, it is unclear what wavelengths the recitation should apply to. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in I limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, because claim 19 depends from now canceled claim 17. For the purpose of Examination, claim 19 is examined as if it depends from claim 1 instead.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins (US 2014/0072720).
Regarding claim 23, Watkins discloses a method of manufacturing a textured surface (abstract) comprising: disposing an ink on a substrate (spun coat on a substrate, [0116]), wherein the ink comprises nanoparticles (titanium dioxide nanoparticles, [0116]), a sol gel precursor (diisopropoxide bis(acetylacetonate), [0116]), and a polar organic solvent (50:50 mixture of NMP:MeOH, [0116]); contacting the ink disposed on the substrate with a textured mold (mold placed on top of the substrate with the coating, [0116]), wherein the mold is permeable to the polar organic solvent (mold comprises Slygard 184, which is PDMS and is permeable to a polar solvent (see [0047] of Applicant’s disclosure as evidence), [0103]), and the mold is operative to absorb the solvent during the contacting (mold comprises Slygard 184, which is PDMS and is permeable to a polar solvent (see [0047] of Applicant’s disclosure as evidence) and thereby would have been so operative, [0103] [0116]); transferring a texture from the textured mold to the ink disposed on the substrate, wherein the transferring occurs during the contacting (pattern transferred by placing mold on top of substrate with the coating, [0116]), and annealing the substrate for a time of 5 minutes to less than 15 minutes (irradiated with 365 nm UV light for 15 min with an intensity of 12 mW/cm2, [0116]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 14, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2014/0072720) in view of Hangbo Lan (UV-Nanoimprint Lithography: Structure, Materials and Fabrication of Flexible Molds).
Regarding claim 1, Watkins discloses a method of manufacturing a textured surface (abstract) comprising: disposing an ink on a substrate (spun coat on a substrate, [0116]), wherein the ink comprises nanoparticles (titanium dioxide nanoparticles, [0116]), a sol gel precursor (diisopropoxide bis(acetylacetonate), [0116]), and a polar organic solvent (50:50 mixture of NMP:MeOH, [0116]); contacting the ink disposed on the substrate with a textured mold (mold placed on top of the substrate with the coating, [0116]), wherein the mold is permeable to the polar organic solvent (mold comprises Slygard 184, which is PDMS and is permeable to a polar solvent (see [0047] of Applicant’s disclosure as evidence), [0103]), and the mold is operative to absorb the solvent during the contacting (mold comprises Slygard 184, which is PDMS and is permeable to a polar solvent (see [0047] of Applicant’s disclosure as evidence) and thereby would have been so operative, [0103] [0116]); transferring a texture from the textured mold to the ink disposed on the substrate, wherein the transferring occurs during the contacting (pattern transferred by placing mold on top of substrate with the coating, [0116]), and annealing the subtrate (irradiated with 365 nm UV light for 15 min with an intensity of 12 mW/cm2, [0116]; in some embodiments, it is calcined at 650 C, [0117]). 
Watkins teaches a method substantially as claimed. Watkins does not disclose the mold comprising a bilayer composite stamp comprising an elastomer layer comprising soft-PDMS and a pattern layer comprising h-PDMS.
However, in the same field of endeavor of nanoimprint lithography, Hongbo Lan teaches a bilayer composite stamp comprising an elastomer layer comprising soft-PDMS and a pattern layer comprising h-PDMS (bilayer of s-PDMS and h-PDMS; “However, due to the low Young's modulus, high viscosity and swell problem of s-PDMS, hard-PDMS (h-PDMS) which has higher Young's modulus (a Young's modulus of around 9 MPa) and lower viscosity, has been developed as patterned layer material. Figure 5(b) illustrated such a composite mold, in which a thin h-PDMS layer with relief structure is supported by a thick layer of s-PDMS. The thin layer of h-PDMS is able to ensure a good replication of the nanostructures due to his higher Young's modulus, the thick commercial s-PDMS top layer maintains a global flexibility of the whole mold allowing perfect conformal contact even for a non-flat substrate at low imprint pressure.”; 3150).
It would been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Watkins to replace the single s-PDMS mold of Sylguard 184 with the bilayer taught in 3150 of Hongbo Lan because it ensures good replication of nanostructures and maintains a global flexibility whole allowing perfect conformal contact.
Regarding claim 2, Watkins as modified teaches wherein the texture comprises a 1- dimensional, a 2-dimensional, a 3-dimensional structure, or combinations thereof ([0117], Figs. 29-30).
Regarding claim 3, Watkins as modified teaches wherein the annealing is conducted at temperatures of up to 1000 °C ([0066]).
Regarding claim 6, Watkins as modified teaches wherein the mold comprises an elastomer (mold comprises Slygard 184, which is PDMS, a polysiloxane that is also an elastomer, [0103]).
Regarding claim 7, Watkins as modified teaches wherein the elastomer comprises a polysiloxane (mold comprises Slygard 184, which is PDMS, a polysiloxane, [0103]).
Regarding claim 8, Watkins as modified teaches wherein the nanoparticles comprise titanium dioxide ([0116]).
Regarding claim 9, Watkins as modified teaches wherein the nanoparticles comprise a metal oxide (Titanium dioxide, [0116]).
Regarding claim 14, Watkins as modified teaches wherein the annealing is conducted by irradiating with ultraviolet radiation ([0116]).
Regarding claim 19, Watkins in view of Hongbo Lan teaches wherein the pattern layer is prepared from a vinyl-containing silicone, a platinum catalyst, and a hydride-terminated silicone (Hongbo Lan teaches making the h-PDMS pattern layer this way, 3154-3155, 4.2.1.3).
Regarding claim 20, Watkins as modified teaches wherein annealing comprises annealing for 5 minutes to less than 15 minutes (annealing for 15 minutes, [0116]).
Regarding claim 21, Watkins as modified teaches wherein the textured surface of the textured, annealed substrate has a refractive index of about 1.9 to about 2.1 (refractive index is tunable, RI of 2.0-3.0, [0047] [0079]).
Regarding claim 22, Watkins as modified teaches, wherein the textured surface of the textured, annealed substrate comprises a high aspect ratio crystalline inorganic oxide and exhibits less than 8% linear shrinkage in imprinted feature height upon heat treatment at 500  °C (this is a property of the substrate, Watkins as noted in claim 1 teaches a method meeting all other limitations and provides a prima facie case that the method of Watkins would have the same property.).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2014/0072720) in view of Hangbo Lan (UV-Nanoimprint Lithography: Structure, Materials and Fabrication of Flexible Molds) as applied to claim 1 above, and further in view of Maes (US 2017/0301542).
Regarding claim 4, Watkins as modified teaches wherein the annealing is conducted at temperatures of 100 to 500 °C ([0066]) for a period of 5 minutes to 2 hours (temperature unspecified, irradiated with 365 nm UV light for 15 min with an intensity of 12 mW/cm2, [0116]).
Watkins as modified teaches a method substantially as claimed. Watkins does not disclose a time period for the annealing disclosed in [0066].
However, in the same field of endeavor of annealing a film on a substrate for manufacturing semiconductors (see [0003] and [0019]), Maes teaches wherein the annealing is conducted at temperatures of 100 to 500 °C for a period of 5 minutes to 2 hours (100 to 400 °C for 60 minutes, [0020]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Watkins to determine an annealing time within the recited range because [0020] of Maes teaches annealing time is critical for reaching a low defect density when annealing and Watkins does not disclose a time period for the annealing disclosed in [0066].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2014/0072720) in view of Hangbo Lan (UV-Nanoimprint Lithography: Structure, Materials and Fabrication of Flexible Molds) as applied to claim 1 above, and further in view of Hernandez (US 2016/0109799).
Regarding claim 5, Watkins as modified teaches a method substantially as claimed. Watkins is silent as to the pressure stamp tip onto the surface.
However, in the same field of endeavor of imprint lithography, Hernandez teaches wherein the contacting of the ink with the textured mold is conducted at a pressure of 0.1 to 5 MPa (1-10 bar (0.1 to 1 MPa), [0023] [0042] [0044]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Watkins to use the pressure range taught by Hernandez because Watkins is silent as to pressure and [0024] of Hernandez teaches improved transparency and high refractive index by following the method of Hernandez, including the taught pressure.

Claims 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2014/0072720) in view of Hangbo Lan (UV-Nanoimprint Lithography: Structure, Materials and Fabrication of Flexible Molds) as applied to claim 1 above, and further in view of Verschuuren (US 2015/0291815).
Regarding claim 10, Watkins as modified teaches a method substantially as claimed. Watkins does not disclose wherein the method further comprises disposing a planarization layer of a polymer on the annealed substrate and disposing a second layer of texture on the planarization layer.
However, in the same field of endeavor of imprint lithography, Verschuuren teaches disposing a planarization layer of a polymer on the annealed substrate (“planarizing the patterned layer 20 by depositing a planarization material 22 over the patterned layer 20,” [0080-81], Fig. 2) and disposing a second layer of texture on the planarization layer (imprinting lithography to form a 3D structure, [0082], Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Watkins to include planarizing a subsequent layer and performing imprint lithography on the subsequent layer because [0080] of Verschuuren teaches doing so enables the formation of multi-layer 3D structures with tunable optical properties.
Regarding claim 11, Watkins in view of Hangbo Lan and Verschuuren teaches re-annealing the substrate ([0084] of Verschuuren teaches curing after forming a subsequent layer; [0062] of Watkins teaches curing/annealing to complete the forming of a layer; accordingly, it would have been obvious to complete the modification for claim 10 by annealing to complete the formation of each layer).
Regarding claim 15, Watkins as modified teaches a method substantially as claimed.  Watkins does not disclose wherein the transfer of the texture from the mold to the ink is configured to produce features in the ink that are not connected together by an underlying layer.
However, in the same field of endeavor of imprint lithography, Verschuuren teaches wherein the transfer of the texture from the mold to the ink is configured to produce features in the ink that are not connected together by an underlying layer (mold imprints patterned layers 20 not connected to an underlying layer, [0082-83], Fig. 3.
It would been obvious to one of ordinary skill in the art at the time of the invention to have further modified the method of Watkins to transfer the texture from the mold to the ink to produce features in the ink that are not connected together by an underlying layer, as taught by Verschuuren because [0080-82] of Verschuuren teaches that modifying the method as discussed above regarding claim 10 produces multi-layer 3D structures with tunable optical properties as shown in Fig. 3, and compare to Fig. 11 of Applicant’s present disclosure.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2014/0072720) in view of Hangbo Lan (UV-Nanoimprint Lithography: Structure, Materials and Fabrication of Flexible Molds) as applied to claim 1 above, and further in view of Liu (US 2008/0308971).
Regarding claim 12, Watkins as modified teaches a method substantially as claimed. While Watkins teaches humidity during spin coating, Watkins does not teach humidity when the textured surface is being manufactured.
However, in the same field of endeavor of imprint lithography (abstract) with a polar solvent ([0050] [0054]), a sol-gel ([0050] [0054]), and titanium dioxide particles ([0054]), Liu teaches that humidity is an important environmental condition ([0052]).
It would been obvious to one of ordinary skill in the art at the time of the invention to have further modified the method of Watkins to control humidity as taught by [0052] of Liu. Accordingly, humidity would overlap with the broadly recited range of about 20% to about 100% during the manufacturing of the textured surface.
Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive.
Regarding the prior rejection of claims 17-18, Applicant argues that Hongbo Lan cannot be used to modify Watkins because Hongbo Lan teaches away from the presently claimed invention. Applicant references various parts of Hongbo Lan regarding the problems of h-PDMS and s-PDMS, but Applicant does not cite 3150, cited above and in previous actions that the composite bilayer ensures good replication of nanostructures and maintains a global flexibility whole allowing perfect conformal contact. Hongbo Lan teaches the composite bilayer as better than a single layer of either material and accordingly does not teach away from the composite bilayer.
Next, Applicant argues that claim 1, as amended after incorporating claims 17-18, has advantages that could not have reasonably been predicted by a person of ordinary skill in the art in possession of Watkins and Hongbo Lan. This argument is not persuasive in that one of the advantages cited by Applicant, preventing deformation, is explicitly taught by Hongbo Lan to ensure good replication and perfect conformal contact as indicated above. Further, Hongbo Lan explicitly teaches the advantages of the composite bilayer over a single layer of h-PDMS or s-PDMS. Accordingly, the advantage of the composite bilayer was explicitly known in the prior art. Not mentioning every advantage (the swelling cited by Applicant) does not rebut a prima facie case of obviousness. As detailed by Applicant, Hongbo Lan was aware of the problem of swelling of s-PDMS and, while not as explicit as Applicant suggests is necessary, recommended the composite bilayer.
Regarding claims 20 and 23, Applicant refers to claim 20 previously being marked allowable. This is not persuasive because claim 20 has been amended to recite subject matter that the claim did not previously recite, including subject matter taught by Watkins as indicated above. Similarly, new claim 23 recites that same anticipated subject matter.
Applicant’s remaining arguments are based on the alleged deficiencies of Watkins in view of Hongbo Lan and are similarly unpersuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744 

/NIKI BAKHTIARI/             Primary Examiner, Art Unit 1726